            Case 3:20-cv-01921-YY        Document 9       Filed 03/25/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



O’KANG F.A. RUDDOCK,                                  Case No. 3:20-cv-1921-YY

               Plaintiff,                             ORDER

       v.

CITY OF PORTLAND POLICE
DEPARTMENT and CITY OF
PORTLAND PARKS DEPARTMENT,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on January 6, 2021. Judge You recommended that this Court dismiss Plaintiff’s

complaint, without prejudice, for failure to state a claim. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
           Case 3:20-cv-01921-YY         Document 9       Filed 03/25/21     Page 2 of 2




        If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

        Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

        No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge You’s Findings and Recommendation for clear error on the face

of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge You’s Findings

and Recommendation, ECF 6. The Court dismisses Plaintiff’s complaint, without prejudice, for

failure to state a claim.

        IT IS SO ORDERED.

        DATED this 25th day of March, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
